UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 OMB APPROVAL OMB Number: 3235-0145 Expires: February 28, 2009 Estimated average burden hoursper response10.4 SCHEDULE 13G Under the Securities Exchange Act of 1934 NORTHWESTERN CORPORATION (Name of Issuer) Common Stock, par value $0.01 per share (Title of Class of Securities) 668074305 (CUSIP Number) December 17, 2007 (Date of Event which Requires Filing of this Statement) Check the appropriate box to designate the rule pursuant to which this Schedule is filed: ¨ Rule 13d-1(b) ý Rule 13d-1(c) ¨ Rule 13d-1(d) * The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required in the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). CUSIP No. 668074305 13G Page 2 of12 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) King Street Capital, L.P. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 630,000 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 630,000 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 630,000 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.7% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) PN CUSIP No. 668074305 13G Page3 of12 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) King Street Capital, Ltd. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION British Virgin Islands NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 1,370,000 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 1,370,000 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 1,370,000 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 3.7% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) CO CUSIP No. 668074305 13G Page4 of12 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) King Street Advisors, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 630,000 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 630,000 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 630,000 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 1.7% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO CUSIP No. 668074305 13G Page5 of12 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) King Street Capital Management, L.L.C. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION Delaware NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 2,000,000 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 2,000,000 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,000,000 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.4% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) OO CUSIP No. 668074305 13G Page6 of12 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) O. Francis Biondi, Jr. 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 2,000,000 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 2,000,000 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,000.000 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.4% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN CUSIP No. 668074305 13G Page7 of12 Pages 1 NAMES OF REPORTING PERSONS I.R.S. IDENTIFICATION NOS. OF ABOVE PERSONS (ENTITIES ONLY) Brian J. Higgins 2 CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (SEE INSTRUCTIONS)(a) o (b) x 3 SEC USE ONLY 4 CITIZENSHIP OR PLACE OF ORGANIZATION United States of America NUMBER OF SHARES BENEFICIALLY OWNED BY EACH REPORTING PERSON WITH 5 SOLE VOTING POWER 0 6 SHARED VOTING POWER 2,000,000 7 SOLE DISPOSITIVE POWER 0 8 SHARED DISPOSITIVE POWER 2,000,000 9 AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 2,000,000 10 CHECK IF THE AGGREGATE AMOUNT IN ROW (9) EXCLUDES CERTAIN SHARES (SEE INSTRUCTIONS)o 11 PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (9) 5.4% 12 TYPE OF REPORTING PERSON (SEE INSTRUCTIONS) IN Item 1. (a)Name of Issuer Northwestern Corporation (the “Issuer”). Item 1. (b)Address of Issuer’s Principal Executive Offices 125S. Dakota Avenue, Sioux Falls, South Dakota 57104 Item 2. (a)Name of Person Filing This Schedule 13G is being jointly filed by King Street Capital, L.P. (“KSC L.P.”), King Street Capital, Ltd. (“KSC Ltd.”), King Street Advisors, L.L.C. (“KSA”), King Street Capital Management, L.L.C. (“KSCM”), O. Francis Biondi, Jr. and Brian J. Higgins.KSC L.P., KSC Ltd., KSA, KSCM and Messrs. Biondi and Higgins are collectively referred to herein as the “Reporting Persons”. Item 2. (b)Address of Principal Business Office or, if None, Residence The principal business address of KSC Ltd. is: c/o Walkers Chambers P.O. Box 92 Road Town, Tortola British Virgin Islands The principal business address of each of the other Reporting Persons is: 65 East 55th Street 30th Floor New York, New York 10022 Item 2. (c)Citizenship Messrs. Biondi and Higgins are both United States citizens.KSC Ltd. is a company organized under the laws of the British Virgin Islands.Each of the other Reporting Persons is organized under the laws of the State of Delaware, U.S.A. Item 2. (d)Title of Class of Securities Common Stock,par value $0.01 per share (“Common Stock”) Item 2. (e)CUSIP Number 668074305 Item 3.If this statement is filed pursuant to 13d-1(b) or 13d-2(b) or (c), check whether the person filing is a: (a) [ ]Broker or dealer registered under Section 15 of the Act (b) [ ]Bank as defined in Section 3(a)(6) of the Act (c) [ ]Insurance Company as defined in Section 3(a)(19) of the Act (d) [ ]Investment Company registered under Section 8 of the Investment Company Act of 1940 (e) [ ]Investment Adviser registered under Section 203 of the Investment Advisers Act of 1940: see Rule 13d-1(b)(1)(ii)(E) (f) [ ]Employee Benefit Plan, Pension Fund which is subject to the provisions of the Employee Retirement Income Security Act of 1974 or Endowment Fund; see Rule 13d- 1(b)(1)(ii)(F) (g) [ ]Parent Holding Company, in accordance with Rule 13d- 1(b)(ii)(G) (h) [ ]Savings Associations as defined in Section 3(b) of the Federal Deposit Insurance Act (i) [ ]Church Plan that is excluded from the definition of an investment company under Section 3(c)(14) of the Investment Company Act of 1940 (j) [ ]Group, in accordance with Rule 13d-1(b)(1)(ii)(J) Item 4.Ownership KSC L.P.KSC L.P. may be deemed to beneficially own, and to share voting and dispositive power over, 630,000 shares of Common Stock held by it.These shares represent 1.7% of the total outstanding shares of Common Stock. KSC Ltd.KSC Ltd. may be deemed to beneficially own, and to share voting and dispositive power over, 1,370,000 shares of Common Stock held by it.These shares represent 3.7% of the total outstanding shares of Common Stock. KSA.Because KSA is the General Partner of KSC L.P., KSA may be deemed to beneficially own, and to share voting and dispositive power over, the 630,000 shares of Common Stock held by KSC L.P.These shares represent 1.7% of the total outstanding shares of Common Stock. KSCM.Because KSCM has been delegated certain investment advisory responsibilities by KSA on behalf of KSC L.P. and is also the investment manager of KSC Ltd., KSCM may be deemed to beneficially own, and to share voting and dispositive power over, the 2,000,000 shares of Common Stock held by KSC L.P. and KSC Ltd.These shares represent 5.4% of the total outstanding shares of Common Stock. O. Francis Biondi, Jr.Because Mr. Biondi is a Managing Member of both KSA and KSCM, Mr. Biondi may be deemed to beneficially own, and to share voting and dispositive power over, the 2,000,000 shares of Common Stock held by KSC L.P. and KSC Ltd.These shares represent 5.4% of the total outstanding shares of Common Stock. Brian J. Higgins.Because Mr. Higgins is a Managing Member of both KSA and KSCM, Mr. Higgins may be deemed to beneficially own, and to share voting and dispositive power over, the 2,000,000 shares of Common Stock held by KSC L.P. and KSC Ltd.These shares represent 5.4% of the total outstanding shares of Common Stock. Because of the relationships described above, the Reporting Persons may be deemed to constitute a “group” within the meaning of Rule 13d-5 under the Securities Exchange Act of 1934, and as such, each member of the group would be deemed to beneficially own, in the aggregate, all of the shares of the Common Stock held by members of the group. The Reporting Persons do not admit that they constitute a group within the meaning of Rule 13d-5. The share numbers referenced above are as of December 27, 2007.The percentages of the outstanding shares of Common Stock referenced above was calculated based on 37,060,658 shares of Common Stock outstanding as of October 26, 2007, as reported by the Issuer in its Quarterly Report on Form 10-Q for the quarter ended September 30, 2007. Item 5.Ownership of Five Percent or Less of a Class If this statement is being filed to report the fact that as of the date hereof the Reporting Persons have ceased to be the beneficial owner of more than five percent of the class of securities, check the following [ ].Item 6.Ownership of More than Five Percent on Behalf of Another Person See Item 4. Item 7.Identification and Classification of the Subsidiary Which Acquired the Security Being Reported on by the Parent Holding Company Not applicable. Item 8.Identification and Classification of Members of the Group Not applicable. Item 9.Notice of Dissolution of Group Not applicable. Item 10.
